Upon remission by the Court of Appeals (People v. Borum, 8 N Y 2d 177) for further action consistent with its opinion, this court on its own motion vacates its prior order, entered October 5, 1959, dismissing the appeal, and vacates its prior order, entered July 6/1959, denying defendant’s motion to dispense with printing and for assignment of counsel. Motion to dispense with printing granted. The appeal will be heard on the original papers and on a typewritten brief. The appellant is directed to file five typewritten copies of his brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the January 1961 Term. Appeal ordered to be placed on the calendar for said term. Motion for assignment of counsel granted. Ralph A. Nappi, Esq., 170 Main Street, Port Washington, N. Y., is assigned as counsel to prosecute the appeal. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.